Case 2:19-cv-10806-DSF-MAA Document 98 Filed 08/23/21 Page 1 of 4 Page ID #:2201




    1 BROWNE GEORGE ROSS
      O’BRIEN ANNAGUEY & ELLIS LLP
    2 Keith J. Wesley (State Bar No. 229276)
       kwesley@bgrfirm.com
    3 Matthew L. Venezia (State Bar No. 313812)
       mvenezia@bgrfirm.com
    4 George B. A. Laiolo (State Bar No. 329850)
       glaiolo@bgrfirm.com
    5 2121 Avenue of the Stars, Suite 2800
      Los Angeles, California 90067
    6 Telephone: (310) 274-7100
      Facsimile: (310) 275-5697
    7
      Attorneys for Plaintiff
    8 Atari Interactive, Inc.
    9                                  UNITED STATES DISTRICT COURT
   10                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11 ATARI INTERACTIVE, INC.,                             Case No. 2:19-CV-10806-DSF-MAA
   12                     Plaintiff,                       The Hon. Dale S. Fischer
   13               vs.                                    PLAINTIFF ATARI
                                                           INTERACTIVE, INC.’S NOTICE
   14 RAGEON, INC., and MICHAEL                            OF LODGING EXHIBITS
      KRILIVSKY
   15
               Defendants.                                 [Filed concurrently with Application
   16                                                      for Entry Of Default and Reinstatement
                                                           of Default Judgment; Declaration of
   17                                                      George B. A. Laiolo; and [Proposed]
                                                           Order in Support Thereof]
   18
                                                           Date: September 20, 2021
   19                                                      Time: 1:30 P.M.
                                                           Crtrm.: 7D
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1880443.1
                                                        -1-               Case No. 2:19-CV-10806-DSF-MAA
                          PLAINTIFF ATARI INTERACTIVE, INC.’S NOTICE OF LODGING EXHIBITS
Case 2:19-cv-10806-DSF-MAA Document 98 Filed 08/23/21 Page 2 of 4 Page ID #:2202




    1 TO THE COURT AND TO THE PARTIES HERETO AND THEIR COUNSEL:
    2               PLEASE TAKE NOTICE that, pursuant to Local Rules 5-4.2 and 11-5.1,
    3 Plaintiff Atari Interactive Inc., by and through their attorneys of record, hereby
    4 lodges Exhibits 8, 10, 11, 13, 14, 15, 16, and 18 in Support of its Motion for Entry
    5 of Default, filed and served concurrently herewith. These exhibits are video files not
    6 conducive to e-filing.
    7
    8        Exhibit                                     Description
    9               8      Video showing “email” tab of Michael Krilivsky’s Instagram
                           profile page directing to mike@rageon.com
   10
                    10     Video of Michael Krilivsky in Miami, Florida
   11                      Video of Michael Krilivsky in Mexico, soliciting investments in
                    11     Los Angeles, and filming a program for Bloomberg
   12
                    13     Video of Michael Krilivsky in Tulum, Mexico
   13
                    14     Another video of Michael Krilivsky in Tulum, Mexico
   14
                    15     Video of Michael Krilivsky discussing his business’s acceptance to
   15                      a new “enterprise accelerator”
   16               16     Video of Michael Krilivsky at a Major League Baseball game
   17               18     Video of Michael Krilivsky in Cuba

   18
        DATED: August 23, 2021                    BROWNE GEORGE ROSS
   19                                             O’BRIEN ANNAGUEY & ELLIS LLP
   20                                                Keith J. Wesley
                                                     Matthew L. Venezia
   21                                                George B. A. Laiolo
   22
   23                                             By:        /s/ George B. A. Laiolo
   24                                                        George B. A. Laiolo
                                                  Attorneys for Plaintiff Atari Interactive, Inc.
   25
   26
   27
   28
        1880443.1
                                                       -2-               Case No. 2:19-CV-10806-DSF-MAA
                         PLAINTIFF ATARI INTERACTIVE, INC.’S NOTICE OF LODGING EXHIBITS
Case 2:19-cv-10806-DSF-MAA Document 98 Filed 08/23/21 Page 3 of 4 Page ID #:2203




    1                                  PROOF OF SERVICE
    2                    Atari Interactive, Inc. v. Rageon, Inc., et al.
           USDC, Central District of California - Case No.: 2:19-CV-10806-DSF-MAA
    3
        STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
    4
             At the time of service, I was over 18 years of age and not a party to this
    5 action. I am employed in the County of Los Angeles, State of California. My
      business address is 2121 Avenue of the Stars, Suite 2800, Los Angeles, CA 90067.
    6
             On August 23, 2021, I served true copies of the following document(s)
    7 described as PLAINTIFF ATARI INTERACTIVE, INC.’S NOTICE OF
      LODGING EXHIBITS on the interested parties in this action as follows:
    8
                               SEE ATTACHED SERVICE LIST
    9
             BY E-MAIL OR ELECTRONIC TRANSMISSION: On August 23, 2021,
   10 based on a court order or an agreement of the parties to accept service by e-mail or
      electronic transmission, I caused the document(s) to be sent from e-mail address
   11 aporcellino@bgrfirm.com to the persons at the e-mail addresses listed in the Service
      List. I did not receive, within a reasonable time after the transmission, any
   12 electronic message or other indication that the transmission was unsuccessful.
   13        BY OVERNIGHT DELIVERY: I enclosed said document(s) in an
      envelope or package provided by the overnight service carrier and addressed to the
   14 persons at the addresses listed in the Service List. I placed the envelope or package
      for collection and overnight delivery at an office or a regularly utilized drop box of
   15 the overnight service carrier or delivered such document(s) to a courier or driver
      authorized by the overnight service carrier to receive documents.
   16
             I declare under penalty of perjury under the laws of the United States of
   17 America that the foregoing is true and correct and that I am employed in the office
      of a member of the bar of this Court at whose direction the service was made.
   18
             Executed on August 23, 2021, at Los Angeles, California.
   19
   20
                                                         /s/ Ana Z. Porcellino
   21                                               Ana Z. Porcellino
   22
   23
   24
   25
   26
   27
   28
        1880443.1
                                                  -3-               Case No. 2:19-CV-10806-DSF-MAA
                    PLAINTIFF ATARI INTERACTIVE, INC.’S NOTICE OF LODGING EXHIBITS
Case 2:19-cv-10806-DSF-MAA Document 98 Filed 08/23/21 Page 4 of 4 Page ID #:2204




    1                                     SERVICE LIST
    2                     Atari Interactive, Inc. v. Rageon, Inc., et al.
           USDC, Central District of California - Case No.: 2:19-CV-10806-DSF-MAA
    3
      Michael Krilivsky                            Defendants In Pro Per:
    4 Rageon, Inc.                                 Michael Krilivsky and Rageon, Inc.
      4481 Shirley Drive                           (Via email & overnight)
    5 Cleveland, OH 44121
      Tel:     (617)633-0544
    6 Email: mike@rageon.com
               michaelkrilivsky@gmail.com
    7
    8 William L. Buus
      858 S. Coast Drive, Suite 385
                                                   Attorneys for Defendant:
                                                   Michael Krilivsky
    9 Costa Mesa, CA 92626
      Tel: (949)825-6140
                                                   (Via email only)

   10 Fax:
      Email:
            (949)825-6141
                   wbuus@shifferbuus.com
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1880443.1
                                                  -4-               Case No. 2:19-CV-10806-DSF-MAA
                    PLAINTIFF ATARI INTERACTIVE, INC.’S NOTICE OF LODGING EXHIBITS
